—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered December 15, 1997, convicting him of criminal possession of marihuana in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review a ruling of the same court (Kron, J.), pursuant to CPL 255.20 (1), refusing to review those branches of the defendant’s omnibus motion which were to suppress physical evidence and the defendant’s statement to law enforcement officials.
Ordered that the matter is remitted to the Supreme Court, Queens County, to hear and report on those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statement to the effect that Federal agents were following him, and the appeal is held in abeyance in the interim. The Supreme Court, Queens County, shall file its report with all convenient speed.
Under the circumstances of this case, a hearing should have been held with respect to those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statement to the effect that Federal agents were following him (see, People v Jones, 145 AD2d 648). Accordingly, the matter is remitted to the Supreme Court, Queens County, for a hearing, and the appeal is held in abeyance in the interim. Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.